 Case 15-18053     Doc 94    Filed 01/03/19 Entered 01/03/19 09:22:15      Desc Main
                               Document     Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE MATTER OF:                            )        IN CHAPTER 7
                                             )
THOMAS K. INGHRAM,                           )        No. 15-18053
                                             )
                Debtor(s)                    )


                                 PROOF OF SERVICE

TO:      See Attached List


      I, JOSEPH E. COHEN, state that copies of the Notice of Trustee’s Final Report and

Applications for Compensation and Deadline to Object, was sent on December 10, 2018

by First Class U.S. Mail and/or ECF to the persons shown on the attached service list.


JOSEPH E. COHEN
COHEN & KROL
105 West Madison Street
Suite 1100
Chicago, IL 60602
312-368-0300                                      BY:/s/ Joseph E. Cohen
